                Case 19-10289-LSS              Doc 3333        Filed 04/06/21         Page 1 of 5




                              UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE


In re:                                                          Chapter 11

IMERYS TALC AMERICA, INC., et al.,1                             Case No. 19-10289 (LSS)
                                                                Jointly Administered
                                    Debtors.
                                                                Related to Dkt. No. 3332



        MOTION TO SHORTEN THE OFFICIAL COMMITTEE OF TORT
CLAIMANTS’ MOTION FOR A PROTECTIVE ORDER OR TO QUASH SUBPOENAS

         The Official Committee of Tort Claimants (the “Committee”), by and through its

undersigned counsel, hereby moves to shorten (the “Motion to Shorten”) notice of its Motion

for a Protective Order or to Quash Subpoena [Dkt. No. 3332] (“Motion to Protect”)2 filed with

this Court. In support thereof, the Committee represents as follows:

                                                JURISDICTION

         1.       The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334

and the Amended Standing Order of Reference from the United States District Court for the

District of Delaware dated February 29, 2012. This is a core proceeding under 28 U.S.C. §

157(b). Venue is proper in this Court pursuant to 28 U.S.C. § 1409.

         2.       The statutory predicates for the relief sought in this Motion are sections 102(1)

and 105(a) of Title 11 of the United States Code (the “Bankruptcy Code”), as supplemented by

Rule 9006 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), and Local

Rule 9006-1(e).

1
  The above-captioned debtors in these cases (the “Debtors”), along with the last four digits of each Debtor’s federal
tax identification number, are: Imerys Talc America, Inc. (“ITA”) (6358), Imerys Talc Vermont, Inc. (9050), and
Imerys Talc Canada Inc. (6748). The Debtors’ address is 100 Mansell Court East, Suite 300, Roswell, Georgia
30076.
2
 Capitalized terms used herein and not otherwise defined shall have the meanings ascribed to them in the Motion to
Protect.
             Case 19-10289-LSS         Doc 3333      Filed 04/06/21     Page 2 of 5




                                        BACKGROUND

       3.      On February 13, 2019 (the “Petition Date”), the above-captioned debtors and

debtors-in-possession (the “Debtors”) filed voluntary petitions for relief under chapter 11 of the

Bankruptcy Code. The Debtors continue to operate their businesses as debtors-in-possession

pursuant to sections 1107(a) and 1108 of the Bankruptcy Code.

       4.      On March 5, 2019, the Office of the United States Trustee for the District of

Delaware appointed the Committee [D.I. 132].

       5.      Between March 26, 2021 and March 30, 2021 the following nonparty subpoenas

were served by Johnson & Johnson and Johnson & Johnson Consumer Inc. (together, “J&J”):

the (i) Notice of Subpoena to Claims Processing Facility, Inc. [Dkt. No. 3257], filed on March

26, 2021; (ii) Notice of Subpoena to Claims Resolution Management Corporation [Dkt. No.

3258], filed on March 26, 2021; (iii) Notice of Subpoena to Delaware Claims Processing

Facility, LLC [Dkt. No. 3259], filed on March 26, 2021; (iv) Notice of Subpoena to MFR Claims

Processing, Inc. [Dkt. No. 3260], filed on March 26, 2021; (v) Notice of Subpoena to Trust

Services, Inc. [Dkt. No. 3261], filed on March 26, 2021; (vi) Notice of Subpoena to Verus

Claims Services, LLC [Dkt. No. 3262], filed on March 26, 2021; and (vii) Notice of Subpoena to

Western Asbestos Settlement Trust [Dkt. No. 3272], filed on March 30, 2021 (collectively, the

“Subpoenas”).

       6.      The deadline J&J set in the Subpoenas for production of the requested

information was April 6, 2021. On April 6, 2021, the Committee filed the Motion to Protect.
                Case 19-10289-LSS        Doc 3333      Filed 04/06/21      Page 3 of 5




                    AVERMENT PURSUANT TO LOCAL RULE 9006-1(e)

          7.     Pursuant to Local Rule 9006-1(e), the Committee hereby states that it contacted

J&J prior to filing this Motion to Shorten and the Motion to Protect requesting that they

withdraw the Subpoenas and such request was denied.

                                      RELIEF REQUESTED

          8.     The Committee respectfully requests that the Court enter an order, substantially in

the form attached hereto as Exhibit A, shortening notice of the Motion to Protect so that it may

be presented at a hearing in these chapter 11 cases at the Court’s earliest convenience but

preferably no later than April 23, 2021.

                               BASIS FOR RELIEF REQUESTED

          9.     Section 102(1) of the Bankruptcy Code provides that the phrase “after notice and

a hearing” requires only such notice and opportunity for a hearing as may be appropriate under

the circumstances. 11 U.S.C. § 102(1). The Court “may issue any order, process, or judgment

that is necessary or appropriate to carry out the provisions” of the Bankruptcy Code. 11 U.S.C. §

105(a).

          10.    Bankruptcy Rule 9006 provides that the Court may order time periods set by the

Bankruptcy Rules to be reduced “for cause shown.” Fed. R. Bankr. P. 9006. Local Rule 9006-1

sets the default time period requiring that “all motion papers shall be filed and served . . . at least

fourteen (14) days prior to the hearing date.” Del. Bankr. L.R. 9006-1(c).

          11.    Pursuant to Federal Rule of Bankruptcy Procedure 9006(c), “the court for cause

shown may in its discretion with or without motion or notice order the period reduced.” Fed. R.

Bankr. P. 9006(c)(1). In exercising such discretion, the court should “consider the prejudice to

parties entitled to notice and weigh this against the reasons for hearing the motion on an

expedited basis.” In re Philadelphia Newspapers, LLC, 690 F.3d 161, 172 (3d Cir. 2012) (noting
              Case 19-10289-LSS          Doc 3333      Filed 04/06/21     Page 4 of 5




the commonality of such motions “given the accelerated time frame of bankruptcy

proceedings”).

       12.       Local Rule 9006-1(e) likewise provides for shortened notice “by order of the

Court, on written motion . . . specifying the exigencies justifying shortened notice.” Del. Bankr.

L.R. 9006-1(e).

       13.       Here, the Committee believes that such cause exists to shorten the time period

under Bankruptcy Rule 9006-1(c) and Local Rule 9006-1(e) to consider the Motion to Protect.

       14.       By virtue of the Subpoenas, J&J is seeking personal medical and financial

information from thousands of individuals. Resolution of the Motion to Protect is critical given

the nature and scope of the demands made in the Subpoenas prior to the next omnibus hearing in

these cases currently scheduled for May 18, 2021.

                                              NOTICE

       15.       Notice of this Motion will be given to: (a) the Debtors’ counsel, (b) counsel for

the Future Claimants’ Representative, (c) the Office of the United States Trustee for the District

of Delaware; (d) any party that has requested notice pursuant to Bankruptcy Rule 2002; and (e)

counsel for J&J. The Committee submits that, under the circumstances, no other or further

notice is required.

                      REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
             Case 19-10289-LSS         Doc 3333        Filed 04/06/21   Page 5 of 5




                                         CONCLUSION

       WHEREFORE, for the reasons set forth above, the Committee respectfully requests entry

of an order, substantially in the form annexed hereto as Exhibit A, granting the relief requested

herein and such other and further relief as is just and appropriate under the circumstances.


Dated: April 6, 2021
       Wilmington, Delaware
                                              ROBINSON & COLE LLP

                                               /s/ Mark A. Fink
                                              Natalie D. Ramsey (No. 5378)
                                              Mark A. Fink (No. 3946)
                                              1000 N. West Street, Suite 1200
                                              Wilmington, DE 19801
                                              Tel: (302) 295-4800; Fax: (302) 351-8618
                                              nramsey@rc.com
                                              mfink@rc.com

                                               -and-

                                              Michael R. Enright (admitted pro hac vice)
                                              280 Trumbull Street
                                              Hartford, CT 06103
                                              Tel: (860) 275-8290; Fax: (860) 275-8299
                                              menright@rc.com

                                              Counsel to the Official Committee of Tort
                                              Claimants
